DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/21 has been entered.

Response to Amendment
3.	The rejection of Claims 1-5, 7-9, and 14-16 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0346406 A1) as set forth in the Final Rejection filed 01/22/21 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 10, 11, and 13 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0346406 A1) in view of Chisaka et al. (JP 2013-118288 A) as set forth in the Final Rejection filed 01/22/21 is overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 1-5, 7-9, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tamano et al. (JP 2009-209127 A) in view of Lee et al. (US 2014/0346406 A1).
	Regarding Claims 1-4, 7-9, and 13-16, Tamano et al. discloses the following compound:

    PNG
    media_image1.png
    215
    356
    media_image1.png
    Greyscale

4 = R8 = unsubstituted C1 alkyl group (methyl), R3 = R5-7 = R9-10 = hydrogen, a1 = a2 = 1, L1 = substituted C12 heterocyclic group (N-phenylcarbazolylene), L2 = unsubstituted C10 carbocyclic group (naphthylene), b1-2 = 1, and R1-2 = hydrogen of Applicant’s Formula 1.  Tamano et al. discloses its inventive compounds to be used as organic electroluminescent (EL) material comprising the light-emitting layer of an organic EL device; the compound is mixed or co-deposited in a combination of two or more kinds of compounds ([0080], [0085]).  The composition comprising its inventive compounds are used for the production of a blue light-emitting element; it is used as host material, which is combined with (light-emitting) dopant material ([0115]).  The light-emitting layer comprising the composition is formed via wet film-forming methods (inherently involving dissolution of composition in a solvent) such as inkjet printing ([0136]).  Tamano et al. discloses an organic EL device comprising the following layers (in this order):  anode, hole-injecting layer, hole-transporting layer, light-emitting layer, hole-blocking layer, electron-injecting layer, and cathode ([0083]).  However, Tamano et al. does not explicitly disclose an amine-based compound of Applicant’s Formula 2.
	Lee et al. discloses the dopant materials of the following form for use as blue emitters in the light-emitting layer of an organic EL device (Abstract):

    PNG
    media_image2.png
    81
    148
    media_image2.png
    Greyscale

([0021]) where Ar1 = pyrene ring ([0023]) including:

    PNG
    media_image3.png
    177
    138
    media_image3.png
    Greyscale

([0035]) where m = 0-4 and A = deuterium (among others) ([0037]-[0038]).  An embodiment is disclosed:  

    PNG
    media_image4.png
    193
    324
    media_image4.png
    Greyscale

(compound D-8, page 9) such that a11-12 = 0 and -(L21)a21-(R11)b11 = -(L22)a22-(R12)b12 = -(L23)a23-(R13)b13 = -(L24)a24-(R14)b14 = Applicant’s Formula 2-1 of Applicant’s Formula 2.  Notice that the above compound can be easily modified by one of ordinary skill in the art such that (at least one of) R15-22 = deuterium (and others being hydrogen), as the modification merely involves the exchange one group (hydrogen) for a functional equivalent (deuterium), which is easily envisioned from the scope of Lee et al.’s general formula.  Lee et al. further discloses that its inventive dopant materials have “high conductivity to holes and electrons” and also have “high stability to materials,” thereby improving efficiency and lifespan ([0042]).  The dopant materials is at 1-10 wt% (based on wt of host material) ([0041]).  Wet film-forming methods are used to form the light-emitting layer, wherein the light-emitting composition (comprising host and dopant materials) are dissolved in “suitable” solvents such as ethanol and the like; the solvents are “not specifically limited” ([0049]).  It would have been obvious to incorporate the 

	Regarding Claim 5, Tamano et al. discloses its inventive compounds to correspond to the following formula:

    PNG
    media_image5.png
    301
    486
    media_image5.png
    Greyscale

([0012]) where R1-9 = hydrogen or aliphatic hydrocarbon group ([0031]).  However, Tamano et al. does not explicitly disclose an embodiment that fully reads on the substituent limitations as recited by the Applicant.  Nevertheless, it would have been obvious to modify compound (15) as disclosed by Tamano et al. (above) such that R4 and R9 or R5 and R8 = methyl of Applicant’s Formula 1.  The motivation is provided by the fact that the modification merely involves change in the substituent position of one of the methyl groups, producing a positional isomer that can be expected to have highly .

8.	Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tamano et al. (JP 2009-209127 A) in view of Lee et al. (US 2014/0346406 A1) as applied above and in further view of Chisaka et al. (JP 2013-118288 A).
	Tamano et al. in view of Lee et al. discloses the ink composition of Claim 1 as shown above.  Tamano et al. discloses that the light-emitting layer comprising the composition is formed via wet film-forming methods (inherently involving dissolution of composition in a solvent) such as inkjet printing ([0136]); Lee et al. discloses that “suitable” solvents include ethanol and the like, which are “not specifically limited” ([0049]).  However, Tamano et al. in view of Lee et al. does not explicitly disclose the polar solvent as recited by the Applicant.
	Chisaka et al. discloses a light-emitting composition comprising a dopant material (doubly-substituted diarylaminopyrene compound) for blue light emission in combination with an anthracene derivative as host material ([0010], [0019], [0116], [0141]).  The light-emitting layer is formed via wet film-forming methods such as inkjet printing ([0078], [0094], [0109]); such methods involve dissolution of the composition in a suitable solvent such as methyl benzoate ([0082]).  An embodiment is disclosed wherein 99 wt% of polar solvent is used, with a dopant to host material ratio of 2:98 ([0184]).  It would have been obvious to utilize the wet film-forming method as disclosed by Chisaka et al. (including the use of solvents such as methyl benzoate at 99 wt%) with 

Response to Arguments
9.	Applicant’s arguments on pages 13-15 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAY YANG/Primary Examiner, Art Unit 1786